Citation Nr: 1207973	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction; and left degenerative joint disease, for the period prior to July 1, 2009. 

2.  Entitlement to a disability rating in excess of 10 percent for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction; and left degenerative joint disease, for the period from July 1, 2009. 

3.  Entitlement to a compensable disability rating for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction; and right degenerative joint disease, for the period prior to July 1, 2009. 

4.  Entitlement to a disability rating in excess of 10 percent for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction; and right degenerative joint disease, for the period from July 1, 2009. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

As a member of the U.S. Army Reserves, the Veteran served on periods of active duty including active duty training; active duty included from September 5, 1980 to December 5, 1980; from April 14, 1986 to April 21, 1986; and from December 2003 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that rating decision the RO continued a zero percent disability rating for the right knee disability and a zero percent disability rating for the left knee disability, effective March 4, 2006.  

Notably, the Veteran submitted a claim for service connection for the two knee disabilities in May 2006, and in a February 2007 rating decision the RO granted service connection for the bilateral knee disabilities and assigned a noncompensable initial rating for each, effective from March 4, 2006, the day following discharge from active duty.  The Veteran submitted his May 2007 notice of disagreement-initiating an appeal from the March 2007 rating decision-within one year of the February 2007 rating decision granting service connection and assigning the initial ratings. 

During the appeal, in an April 2010 rating decision the RO increased the disability rating from zero to 10 percent, effective from July 1, 2009, for each (left and right knee) knee disability.  Although the Veteran was granted staged ratings for the right and left knee disabilities, the disability rating issues remain on appeal because the RO's actions do not constitute full grants of the full benefits sought and the Veteran has not expressed satisfaction with the April 2010 rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  For the period prior to July 1, 2009, the Veteran's status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease, was manifested by complaints of pain, X-ray findings of arthritis and evidence of painful motion and functional loss on repetitive motion, and range of motion from zero extension to 140 degrees of flexion; but was not manifested by subluxation or lateral instability, locking, malunion or nonunion of the tibia and fibula, or genu recurvatum.

2.   For the period from July 1, 2009, the Veteran's status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease, is manifested by complaints of pain and range of motion from zero extension to 90 degrees of flexion limited by pain; and is not manifested by subluxation or lateral instability, locking, malunion or nonunion of the tibia and fibula, or genu recurvatum.

3.  For the period prior to July 1, 2009, the Veteran's status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease, was manifested by complaints of pain, X-ray findings of arthritis and evidence of painful motion and functional loss on repetitive motion, and range of motion from zero extension to 140 degrees of flexion limited by pain; but was not manifested by subluxation or lateral instability, locking, malunion or nonunion of the tibia and fibula, or genu recurvatum.
 
4.   For the period from July 1, 2009, the Veteran's status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease, is manifested by complaints of pain and range of motion from zero extension to 80 degrees of flexion limited by pain; and is not manifested by subluxation or lateral instability, locking, malunion or nonunion of the tibia and fibula, or genu recurvatum.

5.  Arthroscopy of the left knee in 2004 disclosed a torn meniscus, which was at least partially removed and is manifested by post-surgical symptoms.

6.  Arthroscopy of the right knee in 2005 disclosed a torn meniscus, which was at least partially removed and manifested by post-surgical symptoms.


CONCLUSIONS OF LAW

1.  For the period prior to July 1, 2009, the schedular criteria for a 10 percent disability rating for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5258, 5260-5263 (2011).

2.  For the period from July 1, 2009, the schedular criteria for disability rating in excess of 10 percent for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5258, 5260-5263 (2011).

3.  For the period prior to July 1, 2009, the schedular criteria for a 10 percent disability rating for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5258, 5260-5263 (2011).

4.  For the period from July 1, 2009, the schedular criteria for disability rating in excess of 10 percent for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5258, 5260-5263 (2011).

5.  The criteria for a separate, compensable, 10 percent disability rating for meniscectomy of the left knee, have been met effective from March 4, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).

6.  The criteria for a separate, compensable, 10 percent disability rating for meniscectomy of the right knee, have been met effective from March 4, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2006.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection and an increase in the ratings for his service-connected bilateral knee disabilities.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an August 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss at which motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected right and left knee disabilities, are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. 

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2011).  

Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to five degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees;  a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other diagnostic codes are available for evaluation of the knee for other conditions if present.  The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee include the following.

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2011).  The record does not show any evidence of ankylosis.

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).
 
Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-2004.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257.  

Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Factual Background

The report of a September 2006 VA examination of the Veteran's knees shows that the Veteran underwent left and right knee meniscectomies in 2004 and 2005, respectively.  He reported complaints of stiffness, swelling, lack of endurance on ambulation, and pain he ranked as 5 on a scale of 10, and effusion.  He reported that he had flare-ups when pain was at the level of 8/10, three to four times per month and lasting three to four hours.  Flare-ups were precipitated by prolonged standing and other activities, and were relieved by medication and heating pads.  The Veteran reported he took Tramadol with mild relief resulting.  The Veteran did not use crutches, brace or cane.

The Veteran reported that the left knee had symptoms of dislocation or subluxation.  He denied having constitutional symptoms from inflammatory arthritis; and he reported that he was independent in self-care and activities of daily living and was working in maintenance without any accommodations or restrictions.

On examination, both knees had flexion from zero to 140 degrees; and extension of zero degrees.  The stability test for medial and lateral collateral ligaments as well as ventral anterior and posterior cruciate ligaments was negative, bilaterally.  Mobility was negative bilaterally.  There was tenderness in both parapatellar areas.  There was a positive patellar grind test.  The Veteran resisted repetitive flexing and extending of both knees against resistance due to pain.  The examiner made findings that there was no weakness, or fatigue; and both knees did not show any evidence of edema, effusion, or redness.  There was no tissue or skin breakdown in or any unusual shoe wear pattern.  There was no leg length discrepancy, and no constitutional sign of inflammatory arthritis.  

X-ray examination of the knees showed early degenerative joint disease in both knees.  The report contains a diagnosis of (1) status post bilateral knee arthroscopic surgery with meniscectomy, with severe bilateral patellofemoral dysfunction; and (2) bilateral knee degenerative joint disease.  The examiner made findings that impairment of joint function was determined by the actual range of motion as measured above, and additional limitation of joint function were caused by factors of pain, including pain on repeated use and pain during flare-ups; fatigue; weakness; lack of endurance; and incoordination.

The report of a July 1, 2009 VA examination shows that the Veteran reported complaints of left knee recurrent swelling and stiffness, with worsening on driving, long sitting, or using the stairs.  The pain level was 8/10, and the course since onset had been progressively worse.  The Veteran reported having right knee swelling and morning stiffness, and the pain level was 5/10.  The right knee bothered him less than the left knee, and its course since onset was intermittent with remissions.  He reported he was not receiving current treatment for the knees.

The Veteran reported that the left knee joint symptoms included giving way, instability, pain, stiffness, decreased speed of joint motion, limitation of motion of the joint, one episode of effusion, and symptoms of inflammation involving swelling and tenderness.  He reported that left knee joint symptoms did not include deformity, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-up.

The Veteran reported that the right knee joint symptoms included pain, stiffness, weakness, decreased speed of joint motion, and symptoms of inflammation involving swelling and tenderness.  He reported that right knee joint symptoms did not include deformity, giving way, instability, incoordination, effusion, episodes of dislocation or subluxation, locking episodes, limitation of motion of the joint, or flare-up.

The Veteran reported he had no constitutional symptoms or incapacitating episodes of arthritis.  He was unable to stand for more than a few minutes, and was able to walk only one quarter of a mile.  He used a brace occasionally.

On examination, the gait was normal and there was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  On examination of the left knee, the examiner made findings that there was crepitus; effusion; tenderness; weakness; abnormal motion; guarding of movements; bumps consistent with Osgood-Schlatter's disease; clicks or snaps; grinding; patellar abnormality with abnormal tracking, subpatellar tenderness; and meniscus abnormality, with evidence of effusion and positive McMurray's test.  There was no locking, dislocation, or surgically absent meniscus.

On examination of the right knee, the examiner made findings that there was crepitation; tenderness; bumps consistent with Osgood-Schlatter's disease; grinding; patellar abnormality with abnormal tracking and subpatellar tenderness.  There were no clicks, snaps or meniscus abnormality.  

On left knee range of motion study, there was objective evidence of pain with active motion.  Left knee flexion was from zero to 105 degrees; and extension was normal (zero degrees).  On right knee range of motion study, there was no objective evidence of pain with active motion.  Right knee flexion was from zero to 90 degrees and extension was normal (zero degrees).

On repetitive knee motion, there was objective evidence of pain with additional limitations after three repetitions of range of motion, with the most important factor being pain.  After repetitive motion, the range of motion of the left knee showed flexion from zero to 90 degrees, and extension of zero degrees.  The range of motion of the right knee showed flexion from zero to 80 degrees, and extension of zero degrees.  There was no joint ankylosis.  There was 5/5 muscle strength in the quadriceps and hamstring muscles, bilaterally.  There was one centimeter of swelling at the left knee articular line.  X-ray examination of the knees concluded with an impression of mild degenerative changes of both knees. 

The report of the July 2009 VA examination contains diagnoses of (1) right knee patellofemoral syndrome, degenerative joint disease of right knee status post arthroscopy with meniscectomy; and (2) left knee patellofemoral syndrome, degenerative knee joint disease status post left knee arthroscopy with meniscectomy.

The examiner opined that the right knee disability had significant effects on the Veteran's usual occupation, with decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  The right knee disability had mostly mild or moderate effects on the various usual daily activities, including moderate effects on traveling.  

The examiner opined that the left knee disability had significant effects on the Veteran's usual occupation due to the following.  He had decreased mobility, problems with lifting and carrying, decreased strength.  The left knee disability had mostly mild or moderate effects on the various usual daily activities, but severe effects on traveling.  Both knees could cause problems at work including need to assign different tasks; and increased tardiness and absenteeism.

Analysis

Review of rating decisions on file show that the RO has cited Diagnostic Code 5261, for limitation of extension of the leg, in the coding sheet as the code used by the RO in evaluation of the Veteran's left and right knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Both knees are evaluated under that code, as noncompensably disabling (zero percent rating) prior to July 1, 2009, and as 10 percent disabling from that date.  Id.  These ratings are based on evaluation of the bilateral knee disabilities based on limitation of motion of the knees.



Disability Ratings prior to July 1, 2009

The evidence as shown in the September 2006 VA examination report reflects that for the period prior to July 1, 2009, the Veteran's bilateral knee disabilities were productive of painful motion.  There was tenderness in both parapatellar areas and a positive patellar grind test.  Though the Veteran had a normal range of motion to 140 degrees in both knees, he resisted repetitive flexion and extension against resistance due to the pain.  The examiner concluded that there was additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, and incoordination.

Based on the X-ray evidence of arthritis, together with satisfactory evidence of painful motion, and functional loss on repetitive motion caused by pain and other factors (e.g., stiffness, swelling, weakness, flare-ups, etc.), the Board finds that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted for the right knee disability and 10 percent rating is warranted for the left knee disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Powell v. West, 13 Vet. App. 31, 34 (1999); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds, however, that the preponderance of the evidence does not support a rating in excess of 10 percent for either the left or right knee disabilities on the basis of limitation of motion during the period prior to July 1, 2009.

Notably, the September 2006 VA examination report shows that on examination, both knees had flexion from zero to 140 degrees; and extension of zero degrees.  These findings represent a full range of motion of both knees, and do not meet the diagnostic code criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, for a zero percent rating and disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus the medical evidence prior to July 1, 2009 does not show any limitation in the range of motion of either knee so as to warrant a disability rating in excess of 10 percent under any appropriate diagnostic code relevant to limitation of motion of the knee.  Id.  

Lastly, during that period there is no evidence regarding either knee of occasional incapacitating exacerbations on which to base a higher rating for X-ray evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability Ratings From July 1, 2009

For the period from July 1, 2009, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 10 percent for the service-connected right knee disability or for the service-connected left knee disability.  
As reflected in the July 2009 VA examination report, a disability rating in excess of 10 percent is not warranted for either knee on the basis of limitation of motion of flexion or extension.  At that VA examination, the range of motion study findings for the right knee still do not meet the criteria for a zero rating or higher rating under Diagnostic Code 5260 or 5261, for limitation of flexion or extension, respectively.  The range of motion of the right knee was from zero to 90 degrees (extension to flexion), with no objective evidence of pain.  After repetitive motion, the range of motion of the right knee was from zero to 80 degrees on the right side.  There was strength of 5/5.  Pain was the most important factor in the limitation of motion.  

The range of motion study findings for the left knee still do not meet the criteria for a zero rating or higher rating under Diagnostic Code 5260 or 5261, for limitation of flexion or extension, respectively.  The range of motion of the left knee was from zero to 105 degrees (extension to flexion), with pain.  After repetitive motion, the range of motion of the right knee was from zero to 90 degrees on the left side.  There was strength of 5/5.  Pain was the most important factor in the limitation of motion.  There was one centimeter of swelling at the left knee articular line.

None of these findings would warrant a disability rating in excess of 10 percent based on range of motion.  Thus, as discussed in the prior section, based on the X-ray evidence of arthritis, together with satisfactory evidence of painful motion, and functional loss on repetitive motion caused by pain and other factors (e.g., stiffness, swelling, weakness, flare-ups, etc.), the currently assigned 10 percent ratings are warranted.  The Board finds that no higher rating than the existing 10 percent is warranted for either the left or right knee disabilities during the period beginning from July 1, 2009.  

Lastly, during that period there is no evidence regarding either knee of occasional incapacitating exacerbations on which to base a higher rating for X-ray evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Conclusions

Throughout the relevant period before and from July 1, 2009, there is no evidence of any great significant weakness, fatigue or incoordination associated with the disability so as to warrant an increase in excess of the currently assigned ratings of 10 percent before July 1, 2009 granted here, or the existing 10 percent from that date.  Further, the evidence overall does not show that the bilateral knee disabilities at any time interfered to a greater extent with the Veteran's ability to work such as to warrant a rating in excess of 10 percent on the basis of criteria for evaluation of range of motion function.  Accordingly, the Board finds that any functional loss due to pain is adequately compensated throughout the relevant periods on review for each knee.  38 C.F.R. § 4.40, 4.45 (2011); DeLuca v. Brown, supra.

The Board notes that as reflected in the September 2006 VA examination report and other records on record, the medical evidence reflects that the Veteran underwent meniscectomies of his left and right knees in 2004 and 2005, respectively.  Indeed, service connection is in effect for (1) status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction; and left degenerative joint disease, and (2) status post right knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction; and right degenerative joint disease; both reflecting in part service connection for left and right knee arthroscopic surgery with meniscectomy, effective from March 4, 2006.  

Therefore, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, which provides for a 10 percent disability rating for removal of symptomatic semilunar cartilage, the Veteran is entitled to a separate 10 percent disability rating for each knee, effective from the effective date of service connection for the left and right knee disabilities, March 4, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A rating in excess of 10 percent for the meniscectomy of the right knee or of the left knee is not provided under Diagnostic Code 5259.  Therefore a higher rating for either knee on the basis of Diagnostic Code 5259 is not warranted.  Moreover, pain is already compensated under Diagnostic Code 5003/5260/5261, and while effusion was demonstrated on examination, locking of the knee has not been objectively demonstrated.  Thus, the disability does not more nearly approximate the criteria under Diagnostic Code 5258.  Also, while the Veteran is competent to report on symptoms and he is credible in this regard, on clinical examination subluxation or lateral instability was not demonstrated.  The VA examiners' findings are more probative than the Veteran's lay observations as the VA examiners have more expertise in determining whether the Veteran suffers from additional disability manifested by subluxation or lateral instability as contemplated in the Rating Schedule.  Indeed, the same is true for whether locking of the knee is actually demonstrated. 

On review of the competent evidence including medical evidence and the Veteran's competent reports of symptoms as discussed above, during the relevant periods both prior to and from July 1, 2009, the record does not show any: ankylosis; nonunion or malunion impairment of the tibia and fibula; or genu recurvatum.  Thus, a separate disability rating based on the presence of such knee conditions is not warranted at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5262, 5263.  

As to the grants here, in light of Fenderson v. West and Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, the medical evidence associated with the relevant periods does not include any that would warrant an evaluation in excess of the ratings granted here.  Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's left and right knee disabilities claims decided here.  The Veteran complains of pain, stiffness, etc.  The Veteran has not described any unusual or exceptional features of his bilateral knee disability.  The rating criteria are therefore adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.  Thus is no basis for a staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  

To summarize, based on a careful review of the pertinent evidence of record, and in light of VA's rating criteria, the Board finds that the Veteran's left and right knee disabilities each warrant a 10 percent disability rating, and no more, under provisions of 38 C.F.R. § 4.71a, 5003 for the period prior to July 1, 2009.  Such evidence does not warrant a disability rating in excess of the 10 percent in effect for the period from July 1, 2009.  A separate 10 percent rating is warranted for each knee for symptomatic removal of semilunar cartilage effective throughout the period during which service connection is in effect for the service-connected right and left knee disabilities, March 4, 2006. 

Beyond that, the preponderance of the evidence is against the Veteran's claims. Therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied, beyond the grants made here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has not alleged that he was unemployable during the course of the appeal due to any problems with his right or left knee disabilities, and there is no indication that he has not been able to achieve employment because of the bilateral knee disabilities.  Accordingly, a claim for TDIU is not raised by the record.


ORDER

A 10 percent disability rating for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease is granted effective from March 4, 2006 to June 30, 2009, subject to the controlling regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for status post left knee arthroscopic surgery with meniscectomy, with severe left patellofemoral dysfunction, and left degenerative joint disease for the period from July 1, 2009, is denied.

A 10 percent disability rating for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease is granted effective from March 4, 2006 to June 30, 2009, subject to the controlling regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for status post right knee arthroscopic surgery with meniscectomy, with severe right patellofemoral dysfunction, and right degenerative joint disease for the period from July 1, 2009, is denied.

A separate 10 percent disability rating for meniscectomy of the left knee, in addition to the schedular evaluation for limitation of motion function of the left knee, is granted effective from March 4, 2006, subject to the controlling regulations governing the payment of monetary benefits.

A separate 10 percent disability rating for meniscectomy of the right knee, in addition to the schedular evaluation for limitation of motion function of the right knee, is granted effective from March 4, 2006, subject to the controlling regulations governing the payment of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


